524 F.2d 1144
AMERON, a California Corporation, Plaintiff-Appellee,v.ANVIL INDUSTRIES, INC., an Ohio Corporation, and Baton RougeManufacturing Co., Inc., an Ohio Corporation,Defendants-Appellants.
No. 74-3197.
United States Court of Appeals,Ninth Circuit.
Oct. 22, 1975.

Timothy L. Walker (argued), Los Angeles, Cal., for defendants-appellants.
Rex W. Kellough (argued), Hill, Farrer & Burrill, Los Angeles, Cal., for plaintiff-appellee.
OPINION
Before CHAMBERS and TRASK, Circuit Judges, and VON DER HEYDT,* District Judge.
PER CURIAM.


1
This is an appeal from a default judgment entered in this diversity action pursuant to Fed.R.Civ.P. 55(b).  Our review is predicated upon 28 U.S.C. § 1291.


2
Appellee Ameron instituted this action seeking recovery on alternative counts for breach of contract, goods sold and delivered, and an account stated between the appellee and appellants.  Additionally, a claim was stated against appellant Anvil Industries, Inc. based upon its undertaking to guarantee certain obligations of appellant Baton Rouge Manufacturing Co., Inc.  The appellants appeared specially for the purpose of moving to quash service and to dismiss the complaint for lack of in personam jurisdiction.  After denying the appellants' motions, the trial court entered a default judgment against them pursuant to Fed.R.Civ.P. 55(b) for failure to answer or otherwise defend the action.


3
Two issues are raised by this appeal.  First, whether service of process was properly effectuated upon these corporate defendants pursuant to Rule 4 of the Federal Rules of Civil Procedure and section 416.10 of the California Code of Civil Procedure.  Second whether the district court's exercise of in personam jurisdiction was proper under the California Jurisdiction and Service of Process Act of 1969 (Code Civ.Proc. § 410.10 et seq., effective July 1, 1970), and the due process clause of the Constitution of the United States.


4
Turning to the first issue, it is apparent appellants' contention, that service of process may be made only in conformity with section 6501 of the California Corporations Code, is entirely devoid of merit.  Ault v. Dinner For Two, Inc., 27 Cal.App.3d 145, 103 Cal.Rptr. 572 (1972); cf. Shoei Kako Co. Ltd. v. Superior Court, San Francisco, 33 Cal.App.3d 808, 109 Cal.Rptr. 402 (1973); Severn v. Adidas Sportschuhfabriken, 33 Cal.App.3d 754, 109 Cal.Rptr. 328 (1973).  Appellants' reliance on Federal Machine and Welder Company v. Superior Court, 259 Cal.App.2d 927, 66 Cal.Rptr. 841 (1968) is misplaced as that case was decided prior to the California Jurisdiction and Service of Process Act of 1969.  Accordingly, service was properly made pursuant to sections 413.10, 415.10, and 416.10 of the California Code of Civil Procedure.


5
Appellants' remaining contention is that the requisite minimum contacts do not exist to uphold the exercise of in personam jurisdiction on the facts of this case.  See, Hanson v. Denckla, 357 U.S. 235, 78 S.Ct. 1228, 2 L.Ed.2d 1283 (1958); McGee v. International Life Insurance Co., 355 U.S. 220, 78 S.Ct. 199, 2 L.Ed.2d 223 (1957); International Shoe Co. v. Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed. 95 (1945); Ault v. Dinner For Two, Inc., 27 Cal.App.3d 145, 103 Cal.Rptr. 572, supra.  We find from the record, as did the district court, that more than sufficient contacts exist between the appellants and California in relation to the causes of action sued upon, properly to subject the appellants to California's jurisdiction.

Accordingly, the default judgment is

6
Affirmed.



*
 Honorable James A. von der Heydt, United States District Judge, District of Alaska, sitting by designation